MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                           FILED
court except for the purpose of establishing                   May 23 2017, 6:22 am

the defense of res judicata, collateral                             CLERK
                                                                Indiana Supreme Court
estoppel, or the law of the case.                                  Court of Appeals
                                                                     and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Kevin G. Kerr                                           Clay M. Patton
Hoeppner Wagner & Evans LLP                             Osan & Patton, LLP
Valparaiso, Indiana                                     Valparaiso, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Lori A. Devereaux,                                      May 23, 2017
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        64A04-1612-CC-2956
        v.                                              Appeal from the Porter Superior
                                                        Court
Homeowners’ Association of                              The Honorable Roger V. Bradford,
Hunters Ridge Estates, Inc.,                            Judge
Appellee-Plaintiff                                      Trial Court Cause No.
                                                        64D01-1409-CC-8463



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 64A04-1612-CC-2956 | May 23, 2017     Page 1 of 9
                                          Case Summary
[1]   Lori Devereaux owned two lots in a subdivision that were subject to restrictive

      covenants. After several years, she stopped mowing the grass and paying the

      annual dues, and the homeowners association paid to have her grass mowed.

      The homeowners association later sued her. When the homeowners

      association sought to introduce evidence of the mowing fees at trial, Devereaux

      objected on grounds that the homeowners association did not plead a claim for

      mowing fees in the complaint. The trial court overruled her objection and

      admitted the evidence. It later entered judgment in favor of the homeowners

      association for both unpaid annual dues and mowing fees. Devereaux now

      appeals. Because the complaint did not put Devereaux on notice that the

      homeowners association was seeking mowing fees and Devereaux objected to

      evidence of the mowing fees at trial, we reverse the portion of the trial court’s

      judgment awarding mowing fees to the homeowners association.



                            Facts and Procedural History
[2]   Hunters Ridge Estates is a subdivision in Westville. Devereaux, a homebuilder,

      purchased two lots in the subdivision—Lots 61 and 62—in 1999. The lots were

      subject to restrictive covenants. Section IX, which governs landscaping,

      provides that lawns are to be reasonably maintained and that grass is to be

      mowed no higher than three inches. It also provides that “[w]ithin 5 days

      notice to a lot owner of a vacant lot not being maintained the . . .

      [Homeowners] Association shall employ a firm to mow &/or clear the lot and

      Court of Appeals of Indiana | Memorandum Decision 64A04-1612-CC-2956 | May 23, 2017   Page 2 of 9
      the lot owner shall be responsible for the cost of same,” including collection

      fees. Appellant’s App. Vol. II p. 72. In addition, Section XXV, which governs

      the Homeowners Association, provides that the Association “shall impose and

      collect annual assessments for the maintenance and improvements of park areas

      and/or other ‘common areas’ and for the provision of any security services . . .

      .” Id. at 73. Initially, the annual assessment was set at $125 per lot; however,

      the restrictive covenants have been amended several times to increase this

      amount. Failure to pay the annual assessment is considered a violation of the

      restrictive covenants, subject to interest and attorney’s fees.

[3]   Devereaux paid the annual assessments and maintained the lots until 2008. In

      March 2012, the Association sent Devereaux a letter asking her to mow the

      grass on Lots 61 and 62 on or before Friday, April 13, 2012, in accordance with

      Section IX of the restrictive covenants. According to the letter, if Devereaux

      did not mow the grass, then the Association would have the grass mowed at her

      expense at a cost of “$100.00 for each individual mowing.” Id. at 92.


[4]   In October 2014, the Homeowners Association filed suit against Devereaux.

      The complaint contains the following allegations:

              4. The primary purpose of the Association is to insure high
              standards of maintenance and operation of all property and real
              estate in the Subdivision and to maintain and promote the
              desired character of the Subdivision.


                                                   *****



      Court of Appeals of Indiana | Memorandum Decision 64A04-1612-CC-2956 | May 23, 2017   Page 3 of 9
                 8. Under its[] Restrictive Covenants, the Association has the
                 power to impose and collect annual assessments on each lot
                 within the Subdivision. . . .


                 9. Devereaux has not paid any assessments on Lot 61 or Lot 62
                 from 2008 thru 2014.


                 10. As of September 1, 2014, the total balance owed and past due
                 to the Association from Devereaux for the unpaid assessments on
                 Lot 61 and Lot 62 is [$15,581.90], not including interest,
                 attorney’s fees and other costs of collection.


      Id. at 14-15.


[5]   A pretrial conference was held on August 11, 2016.1 At this conference, the

      parties filed their witness lists, exhibit lists, and contentions. The Association’s

      contentions included the following:

                 9. Under its[] Restrictive Covenants, the Association has the
                 power to impose and collect annual assessments, late fees,
                 mowing fees and interest on each lot within the Subdivision.


                                                         *****


                 11. Devereaux has not paid any assessments, late fees, mowing
                 fees or interest on Lot 61 or Lot 62 from 2008 through the
                 present.




      1
          At this time, Devereaux was no longer the owner of the lots, as they were sold at a tax sale in 2015.


      Court of Appeals of Indiana | Memorandum Decision 64A04-1612-CC-2956 | May 23, 2017                   Page 4 of 9
              12. Anticipating no payments prior to the Bench Trial, as of
              September 1, 2016, the total balance owed and past due to the
              Association from Devereaux on Lot 61 and Lot 62 for unpaid
              assessments, late fees, mowing fees and interest will be
              [$20,825.62], not including attorney’s fees and other costs of
              collection.


      Id. at 39-40 (emphases added). The Association’s exhibits included two

      documents titled “Outstanding Dues & Assessments,” one for each lot. These

      documents listed the unpaid annual assessments/late fees and mowing

      fees/interest from 2008 to 2016.

[6]   The next month, a bench trial was held. When the Association moved to admit

      the “Outstanding Dues & Assessments”—Exhibits 10 and 11—defense counsel

      objected as follows:

              Your Honor, we object to the issues of the mowing costs and
              expenses. The complaint in this matter alleges unpaid
              assessments and dues in paragraph 8 arising out of Article 25 of
              the covenants. Mowing fees . . . arise out of Article 9, and there
              was no claim for any mowing fees that were owed in the
              complaint. And as this matter has not been properly pled, we
              would object to consideration of any evidence for mowing fees.


      Tr. p. 14. The trial court admitted Exhibits 10 and 11 over objection. During

      closing argument, defense counsel briefly reiterated his argument that “there

      was no claim in the complaint arising from mowing fees.” Id. at 45. The court

      took the case under advisement and later issued a written order entering

      judgment in favor of the Association for $17,882.56—$10,605.80 of which was



      Court of Appeals of Indiana | Memorandum Decision 64A04-1612-CC-2956 | May 23, 2017   Page 5 of 9
      for mowing fees/interest from 2012 to 2015—plus $6,434.00 in attorney’s fees,

      for a total judgment of $24,316.56.

[7]   Devereaux now appeals.



                                Discussion and Decision
[8]   Devereaux raises two issues concerning mowing fees, one of which we find

      dispositive. That is, she argues that the trial court abused its discretion in

      admitting evidence of the mowing fees because the Association did not plead a

      claim for mowing fees in its complaint. As a notice-pleading state, Indiana

      requires that pleadings contain (1) “a short and plain statement of the claim

      showing that the pleader is entitled to relief” and (2) “a demand for relief.” Ind.

      Trial Rule 8(A). In practice, this liberal standard merely requires that a

      “complaint . . . put the defendant on notice concerning why it is potentially

      liable and what it stands to lose.” KS&E Sports v. Runnels, 2017 WL 1435907, at

      *5 (Ind. Apr. 24, 2017) (quotation omitted). Although the complaint does not

      need to state all elements of a cause of action, it must set forth the operative

      facts necessary to set forth an actionable claim. State v. Am. Family Voices, Inc.,

      898 N.E.2d 293, 296 (Ind. 2008), reh’g denied.


[9]   The Association does not dispute Devereaux’s claim that it did not expressly set

      forth a claim for mowing fees in its complaint. Indeed, the complaint alleges

      that the Association has the power to impose and collect “annual assessments”

      and that Devereaux has not “paid any assessments on Lot 61 or Lot 62 from


      Court of Appeals of Indiana | Memorandum Decision 64A04-1612-CC-2956 | May 23, 2017   Page 6 of 9
       2008 thru 2014.” There is no mention of mowing fees or Section IX, which

       allows the Association to recover mowing fees, in the complaint.

[10]   Nevertheless, the Association claims that it put Devereaux on notice that it was

       seeking mowing fees for the following three reasons: (1) it attached the

       restrictive covenants to the complaint, and Section IX allows the Association to

       recover mowing fees; (2) the amount of damages requested in the complaint—

       nearly $16,000—should have tipped off Devereaux that it was seeking more

       than just unpaid annual assessments; and (3) its contentions and exhibits, filed

       about a month before trial, list mowing fees. We reject each of these reasons.


[11]   First, the Association argues that attaching the restrictive covenants to the

       complaint put Devereaux on notice that it was seeking mowing fees. Notably,

       the covenants and their amendments are sixteen pages long, and Section IX is a

       mere paragraph long. Devereaux was not required to sift through all the

       covenants to hypothesize every possible claim she might be liable for.

[12]   Second, the Association argues that Devereaux, “a builder and former

       attorney,” should have known that its request for nearly $16,000 (not including

       interest and attorney’s fees) included “fees for more than the annual dues.”

       Appellee’s Br. pp. 12-13. But this argument highlights the flaw in the

       Association’s complaint. Just because $16,000 might be larger than the unpaid

       dues does not mean that mowing fees are necessarily included, as opposed to

       something else. As Devereaux points out, “The fact that a complaint seeks




       Court of Appeals of Indiana | Memorandum Decision 64A04-1612-CC-2956 | May 23, 2017   Page 7 of 9
       excessive damages does not mean that there are numerous unpled claims which

       the defendant must figure out.” Appellant’s Reply Br. p. 8.

[13]   Last, the Association argues that its contentions and exhibits, filed about a

       month before trial, allege that Devereaux owes mowing fees. But these

       documents cannot, after the fact, correct any deficiencies in the complaint. If

       the Association wanted to add a claim for mowing fees, then it should have

       sought to amend the complaint. See Ind. Trial Rule 15(A). But it did not do

       this. Instead, when the Association sought to introduce evidence of the

       mowing fees at trial, Devereaux properly objected on grounds that the mowing

       fees were not pled in the complaint. See Mercantile Nat’l Bank of Ind. v. First

       Builders of Ind., Inc., 774 N.E.2d 488, 492 (Ind. 2002) (“There are generally two

       factors to be considered when addressing whether a party has impliedly

       consented to a non-pleaded issue at trial. The first is whether the opposing

       party had notice of the issue; the second, whether the opposing party objected

       to the issue being litigated at trial.”), reh’g denied; see also T.R. 15(B). Although

       the trial court overruled Devereaux’s objection, no attempt was made at this

       point to amend the complaint. Because the Association did not plead a claim

       for mowing fees in its complaint and Devereaux objected to evidence of the

       mowing fees at trial, we reverse the portion of the trial court’s judgment




       Court of Appeals of Indiana | Memorandum Decision 64A04-1612-CC-2956 | May 23, 2017   Page 8 of 9
       awarding mowing fees/interest to the Association ($10,605.80) and remand for

       entry of a revised judgment.2

[14]   Reversed in part and remanded.

       Bailey, J., and Robb, J., concur.




       2
         Devereaux argues that the award of attorney’s fee should be reduced to reflect only work that was done on
       the claim for unpaid annual assessments. The trial court should address this issue on remand.

       Court of Appeals of Indiana | Memorandum Decision 64A04-1612-CC-2956 | May 23, 2017              Page 9 of 9